     Case 1:16-cv-07333-MKV-KHP Document 326 Filed 09/15/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                       9/15/2020
 KELLY BROWN et al.,

                                Plaintiffs,                           ORDER

                    -against-                               16-cv-07333 (MKV) (KHP)

 BARNES AND NOBLE, INC.,

                                Defendant.

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

       By no later than October 15, 2020, the parties are directed to file a joint letter regarding

the status of discovery. This letter should specifically address what discovery has been

conducted and what discovery remains to be conducted, including whether depositions have

been conducted or scheduled. The letter should be filed on ECF.



SO ORDERED.

 Dated:   September 15, 2020
          New York, New York

                                                               KATHARINE H. PARKER
                                                           United States Magistrate Judge
